Citation Nr: 1738293	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.

3. Entitlement to an increased evaluation in excess of 30 percent for dyshidrosis of the hands.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles California, which granted entitlement to service connection for bilateral hearing loss and tinnitus, and confirmed and continued a 30 percent rating for dyshidrosis of the hands.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case, the Veteran has made a separate TDIU claim, which was denied by the RO in a decision on July 27, 2017.  Because the Veteran has not yet filed a notice of disagreement, the Board does not have jurisdiction of the TDIU claim, and it will not be discussed here.


The Veteran's claim for entitlement to service connection to PTSD was granted in a separate RO decision dated January 8, 2016, effective from January 31, 2012.   That issue is not in appellate status.  

The Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in May 2017.  A copy of the transcript is included in the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's dyshidrosis of the hands involved no more than 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, and the evidence does not demonstrate that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

2.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased rating for tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for dyshidrosis of the hands, currently evaluated at 30 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).

2.  The criteria for withdrawal of the appeal for an increased rating for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied by a letter dated in April 2013.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations in April 2013and April 2017, which are adequate for the evaluation of the Veteran's dyshidrosis of the hands because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

II.  Withdrawal of the Tinnitus Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew the appeal for an increased rating for a tinnitus in a written statement dated May 24, 2017.  This withdrawal was confirmed at his May 2017 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue of entitlement to an increased rating for tinnitus is dismissed.

III.  Increased Rating - Dyshidrosis of the Hands

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

As this claim for increased rating of the Veteran's dyshidrosis of the hands is an increased rating claim, and the Veteran has not appealed the effective date, the Board has considered all evidence for an increased rating from the time period one prior to his claim of January 31, 2012. 

DC 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period. 
38 C.F.R. § 4.118, DC 7806 (2016).

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, DC 7806.  The VA disagreed with the CAVC's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision by the CAVC, noting that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  As such, the Board is bound by the Federal Circuit's interpretation.  In this particular case, no VA examiner or private physician has prescribed either topical or systemic treatments for the service-connected skin condition, and the Veteran has not claimed he uses such treatments, other than pain-relieving topical medicine.

DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As the Veteran's dyshidrosis of the hands has not resulted in any scars or disfigurement of the head, face, or neck, the Board does not discuss such issues below and finds that the Veteran is most accurately rated under DC 7806.

The Veteran has asserted that his diagnosed dyshidrosis of the hands warrants a higher rating.  The Veteran has consistently stated that his hands have been painful and unstable since service, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence these statements are not credible, they are entitled to probative weight when describing his symptoms. 

Since the Veteran claimed worsening of his dyshidrosis of the hands in his January 2012 claim, he has received two VA examinations focused on that disability.

In April 2013, the Veteran received his first VA examination and dyshidrosis (of the hands) was diagnosed.  The examiner noted and remarked the Veteran's hands were dry, cracked, swollen, cramping, and aching, with weak hand strength.  No oral or topical medications had been used in the past 12 months for any skin condition.  The examiner also noted that the Veteran has not had any debilitating or non-debilitating episodes in the most 12 months.  During the physical examination, the physician noted the Veteran did not have any listed visible skin condition at the time of the examination, to possibly include dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder. No acne, chloracne, vitiligo, alopecia, or hyperhidrosis was found.  No benign or malignant neoplasm or metastasis was related to the diagnosed dyshidrosis of the hands.  This examiner noted the functional impact of the Veteran's dyshidrosis of the hands by remarking the disease would impact the claimant's ability to work by difficulty with gripping and lifting or carrying heavy objects.  The examiner finished by noting the bilateral hands exposure was 5-20 percent, with a total skin area of less than 5 percent.

In April 2017, the Veteran received another VA examination focused on his dyshidrosis of the hands.  Here, the examiner diagnosed dyshidrosis bilateral hands (quiescent), and noted that the Veteran has not been treated with any oral or topical medications within the past 12 months for any condition.  The examiner also noted that the Veteran has not had any debilitating or non-debilitating episodes in the most 12 months.  During the physical examination, the physician noted the Veteran did not have any listed visible skin condition at the time of the examination, to possibly include dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder. The examiner did not find any acne, chloracne, vitiligo, alopecia, or hyperhidrosis.  The examiner remarked that the Veteran's currently quiescent dyshidrosis would not impact his ability to perform all physical and sedentary activities of employment.

The Veteran regularly receives medical care from private sources for a host of medical complaints and issues, to include non-service connected diabetes mellitus type II with associated peripheral neuropathy of both the upper and lower extremities.  The Veteran was most recently seen at the Facey Medical Group for a recurring examination by his regular physician, Dr. H., regarding his diagnosed (but not service-connected) diabetes mellitus type II.  The examiner noted the Veteran's complaints of hand cramps during day and night that have been chronic.  The examiner recommended the Veteran soak his hands in warm water and then use silly putty to exercise his hand for 10-15 minutes twice a day to reduce pain.  No notation was made of dyshidrosis or similar skin problem of the hands. 

In May 2016, the Veteran received a rheumatology consultation at the same medical practice, and that physician noted via x-rays that there was localized osteoarthritis of hands, bilateral along with peripheral neuropathy.  No note was made during the examination of the Veteran's hands of any skin rashes, diseases, or disorders.

A lay person is competent to report observable symptomatology of an injury or illness. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). This can include some skin disorders, such as a rash. McCartt v. West, 12 Vet. App. 164, 167 (1999). The Veteran's observed symptoms described may be useful to an expert in evaluating whether the Veteran has a skin disability and in determining the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his hand pain is due to his service-connected dyshidrosis of the bilateral hands, without consideration that the pain is due to a non-service-connected condition of the hands exceeds his capability as a lay person and is of no probative value.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

On the other hand, the Board finds that the April 2013 and April 2017 VA examinations are of significant probative value, as the VA examiners have the requisite medical expertise to render a diagnosis of and a determination as to etiology of the Veteran's dyshidrosis of the hands.  Further, the VA examiners provided rationale for their opinions and based the opinions on the Veteran's history, lay statements, a review of the claims file, and examination of the Veteran over two different periods of time.

The Board finds that the evidence of record reflects that the Veteran's dyshidrosis of the hands exposure, at most, was 5-20 percent, with a total skin area of less than 5 percent, as noted on the April 2013 VA examination.  The Board also notes the most recent VA examination of April 2017 noted no exposure of the Veteran's dyshidrosis of the hands, and that it was currently quiescent.  Moreover, the Veteran or his examiners have never reported or noted topical or systemic treatment, other than a pain-relieving rub for his hands described by the Veteran during his May 2017 hearing.  The evidence of record does not reflect that the Veteran's dyshidrosis of the hands covers 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas affected, or that systemic therapy was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, indicating the current clinical evidence during the appeal period only supports a 10 percent evaluation.

However, the Board is also cognizant that his current 30 percent evaluation of the dyshidrosis of the hands is protected under law via the provision that any disability which has been continuously rated at or above any evaluation for 20 years of more cannot be reduced except upon a showing that such a rating was based on fraud.  The Veteran has been in receipt of a 30 percent disability rating for dyshidrosis of the hands since July 22, 1983, and this rating has become protected.  See 38 C.F.R. § 3.951(b) (2016) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for a rating higher than 30 percent under DC 7806. The Board has also reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability.  See 38 C.F.R. § 4.118 (2016).  Therefore, the Board finds that an increased evaluation in excess of the current rating of 30 percent of the dyshidrosis of the hands is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an increased evaluation in excess of 30 percent for dyshidrosis of the hands is not warranted.


ORDER

A rating in excess of 30 percent for the service-connected dyshidrosis of the hands is denied.  

The appeal for an increased initial evaluation for tinnitus is dismissed.


REMAND

The Veteran's last VA examination for evaluating his bilateral hearing loss was in April 2013. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

Therefore, the Veteran should be afforded a new VA audiologic examination.  The Veteran, in his May 2017 hearing, has indicated his bilateral hearing loss has worsened since his last examination in April 2013.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of his bilateral hearing loss disability, he should be afforded a new VA examination to address the severity thereof.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should note that the claims file has been reviewed. 

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


